DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-08-08 (herein referred to as the Reply) where claim(s) 1-20 are pending for consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on identified above has been entered.


35 USC §112(a) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(a)
Claim(s) 1, 12 and 13-20 and 2-11
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
The independent claim(s) were amended to recite:
where the indicator indicates the at least one orthogonal frequency division multiplexing symbol does not belong to the set of orthogonal frequency division multiplexing symbols; and
The indicator corresponds to a rate-matching indicator as described in the Specification. Effectively the claimed indicator as amended now performs two functions in that the indicator must indicate:
The OFDM symbol does not belong to the set OFDM symbols spanning the monitoring set.
The OFDM symbol in which transmission will be rate-matched around.
However, the Specification does not disclose said claimed indicator. The closest the Examiner found is at para. 0057-0060, 0081, 0086-0093 where a rate matching indicator performs the functionality of No. 2 as identified above, but fails to perform the functionality of indicating with regards to No. 1 as identified above. That is, there is no citation in the Specification that the indicator indicates to the terminal that the OFDM symbol cannot be part of symbols associated with the monitoring set. 
While the Examiner recognizes that the Specification discloses that OFDM symbol does not belong to the monitoring set, having a characteristic and the indicating of that characteristics are not equivalent. While the OFDM symbol does not belong to the monitoring set, the disclosed indicator does not indicate this characteristic of the OFDM symbol to the terminal.  
The Examiner views this limitation in a similar manner to a negative limitation in that there must be explicit support in the Specification. Accordingly, disclosure of an indicator indicating where a symbol is (i.e., a rate match location), is not adequate support for claimed limitations of an indication indicating where a symbol is not (i.e., not in the monitoring set).
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 1, 12 and 13-20 and 2-11
With regards to the element(s)
	a [shortened physical downlink shared channel]
The claims recite at least two citations of “a [element]” - either within the claim(s) itself or in a claim in which the claim(s) depend from. Consequently when subsequent citation of “a [element]” is used, it is unclear if said subsequent citations are referring to a previous introduced element or is attempting to introduce a new, distinct element. 
Furthermore, when subsequent citations of "the [element]" are recited, it is unclear which particular “a [element]” (since there at least two previously introduced similarly named elements) is being referring to.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

Relevant Cited References
US20100265874 teaches identifying a second set of OFDM symbols that excludes each OFDM symbol of the set of OFDM symbols.


Response to Arguments
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415